Citation Nr: 0810792	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  01-07 796A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing or a special home 
adaptation grant.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1970 to May 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

The veteran moved to California during the pendency of his 
appeal, and his claim file was transferred to the RO in 
Oakland, California.


FINDINGS OF FACT

1.  The veteran is service-connected for major depressive 
disorder with cognitive dysfunction, coronary artery disease 
status post myocardial infarction, degenerative disc disease 
of the cervical spine, left clavicle fracture, anterior 
crucial ligament deficiency of the right knee, left rib 
fracture, tinnitus, sinusitis status post septoplasty and 
left turbinectomy, left pneumothorax, excision of cancer 
lesion from left border of tongue, post-operative right 
auxillary lymph node, and post-operative thyroidectomy for 
adenoma.

2.  The medical evidence fails to show that the veteran has 
loss or loss of use of at least one lower extremity due to 
his service-connected disabilities.

3.  The veteran is not permanently and totally disabled due 
to blindness in both eyes with 5/200 visual acuity or less, 
or the anatomical loss or loss of use of both hands.   


CONCLUSION OF LAW

The criteria for establishing entitlement to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing or a special home adaptation grant have not been met.  
38 U.S.C.A. §§ 2101(a), 2101(b), 5107 (West 2002); 38 C.F.R. 
§ 3.809 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) describe VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2005); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

In the present case, notice was provided to the veteran in 
February 2005, subsequent to the initial AOJ decision.   
Although notice was provided after the initial adjudication, 
the Board finds that the veteran has not been prejudiced 
thereby.  The content of the February 2005 notice fully 
complies with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Moreover 
his claim was subsequently readjudicated in May 2007 after 
providing the veteran with sufficient opportunity to respond.  
Furthermore, the veteran was told it was his responsibility 
to support the claim with appropriate evidence, and he was 
provided with the text of the relevant regulations relating 
to VA's duty to notice and assist.  Thus VA has cured the 
late timing of the notice by providing the veteran 
appropriate notice and subsequent adjudication.  See Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Finally, the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  He was told it was his responsibility to support 
the claim with appropriate evidence and has been given the 
regulations applicable to VA's duty to notify and assist.  
Indeed, the veteran submitted substantial evidence in 
connection with his claim, which indicates he knew of the 
need to provide VA with information and evidence to support 
his claim.  Thus the Board finds that the purposes behind 
VA's notice requirement have been satisfied, and VA has 
satisfied its "duty to notify" the veteran. 

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  VA 
treatment records are in the record for July 2000 through 
September 2006.  In addition, private medical treatment 
records identified by the veteran were obtained.  The veteran 
was notified in the rating decision, Statement of the Case 
and Supplemental Statement of the Case of what evidence the 
RO had obtained and considered in rendering its decisions.  
He has not identified any additional evidence.  VA is only 
required to make reasonable efforts to obtain relevant 
records that the veteran has adequately identified to VA.  
38 U.S.C.A. § 5103A(b)(1) (West 2002).   VA, therefore, has 
made every reasonable effort to obtain all records relevant 
to the veteran's claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
provided VA examinations in October 2001, May 2003, January
 2004, August 2006 and September 2006.

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim.  

II.  Analysis

A certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 U.S.C.A. § 2101(a) is 
warranted if the veteran is entitled to compensation for 
permanent and total service-connected disability due to:  (A) 
The loss or loss of use of both lower extremities such as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair; (B) Blindness in both eyes, having 
only light perception, plus the anatomical loss or loss of 
use of one lower extremity; (C) The loss or loss of use of 
one lower extremity together with residuals of organic 
disease or injury or the loss or loss of use of one upper 
extremity that so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair; or (D) The loss, or 
loss of use, of both upper extremities such as to preclude 
the use of arms at or above the elbows.

The term "preclude locomotion" means the necessity for 
regular and constant use of a wheelchair, braces, crutches or 
canes as a normal mode of locomotion although occasional 
locomotion by other methods may be possible.  38 C.F.R. 
§ 3.809(d).  

In addition, a certificate of eligibility for assistance in 
acquiring a special home adaptation grant may be granted 
under 38 U.S.C.A. § 2101(b) where the veteran is not entitled 
to a certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 U.S.C.A. § 2101(a).  The 
veteran must be entitled to compensation for permanent and 
total disability that (1) is due to blindness in both eyes 
with 5/200 visual acuity or less, or (2) includes the 
anatomical loss or loss of use of both hands.  

The Board has reviewed all the evidence of record, which 
consists of the veteran's statements, VA treatment records, 
private treatment records and VA examination reports.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, it is not 
required to discuss each and every piece of evidence in the 
case.  The Board will summarize the relevant evidence where 
appropriate.

By a June 1993 rating decision, the veteran was granted 
service connection for coronary artery disease status post 
myocardial infarction; dysthymic disorder; left clavicle 
fracture; degenerative disc disease of the cervical spine; 
left rib fractures; tinnitus; sinusitis; status post 
septoplasty and left turbinectomy; left pneumothorax; status 
post excision of cancer lesion on left border of tongue; 
post-operative right axillary lymph node; and status post 
right thyroidectomy for adenoma.  As of July 2000, the 
veteran's dysthymic disorder (reclassified as major 
depressive disorder with cognitive dysfunction) and coronary 
artery disease have been evaluated as 100 percent disabling 
each.  In addition, the veteran's degenerative disc disease 
of the cervical spine is evaluated as 20 percent disabling.  
The remainder of his service-connected disabilities have been 
evaluated as noncompensably disabling.

These are the only disabilities for which the veteran is in 
receipt of, or eligible for, compensation.  None of these 
disabilities involve the loss of or loss of use of either 
lower extremity.  It appears from the record, however, that 
the veteran is claiming entitlement based upon the need to 
use a wheelchair or walker due to his major depressive 
disorder, coronary artery disease and/or degenerative disc 
disease of the lumbar spine.  After a careful review of the 
lay and medical evidence, the Board finds that the 
preponderance of the evidence is against the claim.

First the Board notes that there is no evidence, nor has it 
been argued, that the veteran has actual loss of at least one 
lower extremity.  Thus, in discussing the veteran's claim, 
the Board will only refer to whether the evidence establishes 
loss of use of at least one lower extremity.

The Board acknowledges that the medical evidence reflects the 
veteran's has used a wheelchair and walker since at least 
2000.  The medical evidence also shows, however, that this 
use is not due to the loss of use of at least one lower 
extremity.  Rather the medical evidence indicates that the 
veteran was initially given a wheelchair because he was at 
risk for falls secondary to a shuffling gait.  The cause of 
the veteran's shuffling gait is not clear but appears to be 
due to medications he takes for either his cervical spine or 
psychiatric disabilities, or both.  The medical evidence also 
shows that for a period of time in 2001 the veteran was in a 
near vegetative state (catatonic) due to his service-
connected psychiatric disorder and was wheelchair bound 
because of this.  

The Board finds, however, that this evidence does not show 
the veteran had loss of use of at least one lower extremity.  
Having a shuffling gait with risk of falling requiring the 
use of a wheelchair or a walker is tantamount to loss of use 
of a lower extremity.  Although VA does not specifically 
define "loss of use" of a lower extremity, it does define 
loss of use of a hand or foot in 38 C.F.R. § 4.63, which is 
instructive as to what needs to be shown in order to 
establish loss of use.

Generally, loss of use of a hand or a foot will be held to 
exist when no effective function remains other than that 
which would be equally well served by an amputation stump at 
the site of election below elbow or knee with use of a 
suitable prosthetic appliance.  The determination will be 
made on the basis of the actual remaining function of the 
hand or foot, whether the acts of grasping, manipulation, 
etc., in the case of the hand, or of balance and propulsion, 
etc., in the case of the foot, could be accomplished equally 
well by an amputation stump with prosthesis. 38 C.F.R. § 4.63 
(2007).  In addition, extremely unfavorable complete 
ankylosis of the knee, or complete ankylosis of 2 major 
joints of an extremity, or shortening of the lower extremity 
of 3 1/2 inches (8.9 cms.) or more, will be taken as loss of 
use of the hand or foot involved.  38 C.F.R. § 4.63(a) 
(2007).  Finally, complete paralysis of the external 
popliteal nerve (common peroneal) and consequent footdrop, 
accompanied by characteristic organic changes including 
trophic and circulatory disturbances and other concomitants 
confirmatory of complete paralysis of this nerve, will be 
taken as loss of use of the foot.  38 C.F.R. § 4.63(b) 
(2007).

Section 4.63 makes it is clear that loss of use contemplates 
the functionality of the limb and whether functionality will 
be equally well accomplished by an amputation stump with 
prosthesis.  In the present case, the medical evidence shows 
that the veteran can walk.  In fact, at the most recent VA 
examination in September 2006, the veteran reported using a 
walker for assistance because he falls down frequently, but 
he is able to walk without it.  He had a shuffling and broad-
based gait, but he was able to stand on his heels and toes at 
the examination.  The veteran attributed his gait problems to 
the use of his psychiatric medications.  The examiner stated 
that it is less likely than not that the veteran's cervical 
spine, right knee and clavicle disabilities are causing the 
weakness in the lower extremities and his necessity to use a 
wheelchair.  

There is no indication in the medical evidence that the 
veteran would be better off with an amputated stump with 
prosthesis of either lower extremity.  It is difficult to see 
how the functionality of the veteran's lower extremities 
would be improved by amputating either one or both them.  In 
fact, it is clear that there would be no change in the 
veteran's gait disturbance because its not due to any 
physical disorder of either lower extremity but is due to 
either his cervical spine disability or his psychiatric 
disability or both, which would still exist post-amputation.

In addition, although the medical evidence from 2001 shows 
the veteran was wheelchair bound, which was due to his being 
in a vegetative state, he was basically nonresponsive in all 
aspects.  (See VA examination conducted in October 2001.)  
Clearly the veteran's lower extremity functionality would not 
have been improved by amputation with prosthesis at that time 
because he was catatonic.  Furthermore, it is clear that the 
veteran's vegetative state was only temporary as medical 
evidence after 2001 shows he is aware and responsive to his 
surroundings and is able to walk.  

Finally, although service connection is in effect for a right 
knee disorder, the medical evidence shows that this is not a 
significant disability.  This disability is rated as zero 
percent disabling.  In addition, the veteran has only 
complained of minimal problems caused by his knee disability, 
and VA examination revealed only minimal functional 
limitation due to it.  Furthermore, the veteran has never 
claimed that this disability is the cause of his ambulation 
problems.  Thus this disability is not a basis for finding 
that the veteran has loss of use of the right lower 
extremity.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against finding that the 
veteran has loss or loss of use of at least one lower 
extremity.  Entitlement to specially adapted housing being 
contingent upon such a finding, the veteran's claim must be 
denied.

As for entitlement to a special home adaptation grant, the 
medical evidence does not show that the veteran is entitled 
to receive compensation for permanent and total disability 
due to blindness in both eyes or anatomical loss or loss of 
use of both hands.  Although the medical evidence shows the 
veteran has some decreased sensation and coordination in his 
upper extremities due to his cervical spine disability, there 
is no evidence that the veteran is unable to use both of his 
hands.  Thus the preponderance of the evidence is also 
against finding that the veteran is entitled to a special 
home adaptation grant.

The preponderance of the evidence being against the veteran's 
claim, the benefit of the doubt doctrine is not applicable.  
Consequently, the veteran's claim must be denied.


ORDER

Entitlement to specially adapted housing is denied.

The claim of entitlement to special home adaptation grant is 
denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


